Citation Nr: 1505168	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-31 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbar disc syndrome.

2. Entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbar disc syndrome.

3. Entitlement to service connection for renal cell carcinoma, to include as due to exposure to herbicides and to include as secondary to service-connected renal insufficiency.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The issues of entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbar disc syndrome, and entitlement to service connection for renal cell carcinoma, to include as due to exposure to herbicides and to include as secondary to service-connected renal insufficiency, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. In a December 2004 rating decision, the RO in Chicago, Illinois, denied entitlement to service connection for arthritis of the knees, the Veteran withdrew his claim and therefore did not perfect an appeal of that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the final December 2004 rating decision is new, addresses an unestablished fact necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbar disc syndrome.

CONCLUSIONS OF LAW

1. The December 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbar disc syndrome, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claim to reopen the issue of entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbar disc syndrome.  As this constitutes a complete grant of the issue decided herein, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran withdrew his appeal of the denial of entitlement to service connection for a left knee disability in a May 2005 written statement.  Therefore, he did not perfect a timely appeal of the December 2004 rating decision, and it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  As the December 2004 decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  In the December 2004 decision, the RO denied the Veteran's claim because the evidence did not show that the Veteran's left knee arthritis was related to his service-connected lumbar disc syndrome or that left knee arthritis had its onset during active duty.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the December 2004 rating decision that addresses at least one of these bases or supports a new theory of entitlement.

Evidence submitted and obtained since the December 2004 rating decision includes records from the Social Security Administration, VA treatment records and examination reports, and lay evidence.  As noted by the Veteran's representative, a September 2009 VA examination report indicates that the Veteran had an antalgic gait.  In this respect, the Veteran asserts that his antalgic gait was caused by his service-connected lumbar disc syndrome and has aggravated his degenerative joint disease of the left knee beyond the natural progression of the disease.  In addition, VA treatment records dated subsequent to December 2004 reflect both decreased flexion and extension of the left knee in comparison to the negligible measurements reported on VA examination in October 2004, which the VA examiner used to provide the negative opinion.  

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA.  In addition, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Namely, it addresses whether the Veteran's service-connected lumbar disc syndrome has permanently aggravated a current left knee disability.  Therefore, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbar disc syndrome, is reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbar disc syndrome, is reopened, and to that extent, the appeal is granted.


REMAND

Left Knee Disability

In October 2004, the Veteran underwent VA examination in connection with his claimed left knee disability.  As the October 2004 VA examiner did not have the opportunity to review the new evidence submitted with respect to the Veteran's current left knee disability, the Board finds remand is warranted for a new VA examination to determine whether a current left knee disability is related to his service-connected lumbar disc syndrome.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2014).

Renal Cell Carcinoma

In September 2009, the Veteran underwent VA examination in connection with his claim of entitlement to service connection for renal cell carcinoma.  The VA examiner opined that the Veteran's renal cell carcinoma was less likely than not related to his renal insufficiency.  Here, the Board notes that the Veteran, in the alternative, asserts that his renal cell carcinoma is related to his exposure to Agent Orange while serving in Vietnam.  As the VA examiner did not provide an opinion with respect to whether the Veteran's renal cell carcinoma is aggravated by his service-connected renal insufficiency, or alternatively, is etiologically related to active duty, to include in-service exposure to herbicides, the Board finds that remand for an addendum opinion is warranted.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from July 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from July 2014 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.

2. Then, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any left knee disability.  The Veteran's claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Following a review of the evidence, to include the VA treatment records and the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed left knee disability was caused or aggravated by the Veteran's service-connected lumbar disc syndrome.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Forward the Veteran's claims file and electronic records, to include a copy of this Remand, to the September 2009 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the Veteran's renal cell carcinoma.  If the examiner finds additional examination necessary, schedule the Veteran for a VA examination.  After review of all the evidence, including the service treatment records, VA examination reports and treatment records, private treatment records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's renal cell carcinoma is aggravated by his service-connected renal insufficiency.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's renal cell carcinoma is causally or etiologically related to any in-service event, disease, or injury, to include exposure to herbicides.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.
A complete rationale should be provided for any opinion or conclusion expressed.

4. Then, re-adjudicate the claims of entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbar disc syndrome, and entitlement to service connection for renal cell carcinoma, to include as due to exposure to herbicides and to include as secondary to service-connected renal insufficiency.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


